The petition in error with case-made attached was filed in this court on the 15th day of October, 1909. No brief has been prepared, served, and filed by plaintiff in error as required by rule 7 (20 Okla. VIII., 95 Pac. VI.) On May 23, 1910, motion was made by defendant in error to dismiss the appeal on account of failure to comply with said rule. For the reason set out inLeavitt v. Commercial National Bank, infra, 109 P. 71, said motion is sustained. Appeal dismissed.
All the Justices concur. *Page 818